Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed.  
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-6 and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lin et al. (US 2014/0049882).
Regarding claim 1, Lin et al. (figures 1-2) discloses a display panel, comprising: an array substrate; an opposite substrate (110 and 130) opposite to the array substrate; and a charging coil (111) between the array substrate and the opposite substrate; wherein the charging coil is 
Regarding claim 2, Lin et al. (figures 1-2) discloses a plurality of pixel elements, wherein an orthographic projection of the charging coil on the opposite substrate does not overlap with orthographic projections of the plurality of the pixel elements on the opposite substrate (111 and 120).
Regarding claim 3, Lin et al. (figures 1-2) discloses wherein the charging coil comprises a plurality of sub-charging coil segments connected in sequence, and each of the sub-charging coil segments is located in a gap between adjacent pixel elements.
Regarding claim 4, Lin et al. (figures 1-2) discloses wherein the pixel elements are arranged in an array, and the charging coil is located in a gap between two adjacent rows or columns of the pixel elements.
Regarding claim 5, Lin et al. (figures 1-2) discloses wherein the plurality of sub-charging coil segments are arranged at a same layer, and made of a same material.
Regarding claim 6, Lin et al. (figures 1-2) discloses wherein the opposite substrate comprises a first base substrate, and the charging coil is located on a side of the first base substrate facing the array substrate (see at least paragraph 0026).
Regarding claim 6, Lin et al. (figures 1-2) discloses a second base substrate, wherein the charging coil is located on a side of the second base substrate facing the opposite substrate.
Regarding claim 15, Lin et al. (figures 1-2) discloses a display device, comprising the display panel according to claim 1.
Claims 17-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Dongguan (CN103376591)
Regarding claim 17, Dongguan (figures 1A-2B) discloses method for fabricating a display panel, comprising: forming a charging coil (222 and 226) between an array substrate and an opposite substrate, wherein the charging coil is configured to generate electrical energy through electromagnetic induction.
Regarding claim 18, Dongguan (figures 1A-2B) discloses charging the battery through the charging coil in another time than a display time and a touch time.
 The limitations "charging the battery through the charging coil in another time than a display time and a touch time" are regarded as intended use limitations. A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim. The prior art display is capable of being charged in another time than a display time and a touch time.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7-12 are rejected under 35 U.S.C. 103 as being unpatentable over Lin et al. (US 2014/0049882) in view of Dongguan (CN103376591).
Regarding claim 7, Lin et al. discloses the limitations as shown in the rejection of claim 6 above.  However, Lin et al. is silent regarding a black matrix.  Dongguan (figures 1A-2B) Dongguan in order to effectively charge the display device.
Regarding claim 8, Dongguan (figures 1A-2B) teaches wherein the charging coil is located between the first base substrate and a layer where the black matrix is located.
Regarding claim 9, Dongguan (figures 1A-2B) teaches wherein the charging coil is located on a side of the layer where the black matrix is located away from the first base substrate.
Regarding claim 11, Dongguan (figures 1A-2B) teaches wherein the charging coil directly contacts with the second base substrate (210).
Regarding claim 12, Dongguan (figures 1A-2B) teaches two charging terminals on the array substrate, wherein one of the two charging terminals corresponds to an inner end of the charging coil, and the other charging terminal corresponds to an outer end of the charging coil; and the outer end and the inner end of the charging coil are electrically connected respectively with their corresponding charging terminals (260a and 260b).
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Lin et al. in view of Dongguan; further in view of Xu et al. (US 2017/0047361).
Regarding claim 13, Lin et al. as modified by Dongguan teaches the limitations as shown in the rejection of claim 6 above.  However, Lin et al. as modified by Dongguan is silent regarding the coil lead.  Xu et al. (figure 14) teaches a first coil lead corresponding to the inner end, a second coil lead corresponding to the outer end, and an insulation layer between a layer where the first coil lead is located and a layer where the second coil lead is located; wherein the inner end and the outer end are electrically connected with the first coil lead and the second coil lead respectively through via-holes running through the insulation layer, the first coil lead is electrically connected with the charging terminal corresponding to the inner end, and the second coil lead is electrically connected with the charging terminal corresponding to the outer end.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the coil lead as taught by Xu et al. in order to effectively charge the display device.
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Lin et al. (US 2014/0049882) in view of Nishino (JP2009-216441).
Regarding claim 16, Lin et al. discloses the limitations as shown in the rejection of claim 6 above.  However, Lin et al. is silent regarding a main board.  Nishino (figures 5-7) teaches awherein the display device further comprises: a flexible printed circuit, a main board electrically connected with the flexible printed circuit, and a battery electrically connected with the main board; and two charging terminals on the array substrate are electrically connected with the main board through the flexible printed circuit, and electrically connected with the battery through the main board.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the charging coil as taught by Dongguan in order to effectively charge the display device.
Allowable Subject Matter
Claim 14 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
The specific limitations of " wherein the insulation layer is a black matrix " in the combination as claimed in claim 8 are not provided nor made obvious by   the prior art of record. Claim 14 would therefore be allowable if rewritten in independent form.    
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAUREN NGUYEN whose telephone number is (571)270-1428.  The examiner can normally be reached on Monday - Thursday, 8:00 AM -6:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edward Glick can be reached on (571) 272-2490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.